      CASE 0:20-cr-00100-WMW-KMM Document 48 Filed 08/31/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                               No. 0:20-cr-00100-WMW-KMM

                       Plaintiff,

 v.
                                                                 ORDER
 2. RICHARD VAN TRAN,

                        Defendant.


         This matter is before the Court on the parties’ motions for discovery and
disclosure. The Court held a hearing on August 27, 2020, at which Richard Van Tran and
his counsel as well as counsel for the government appeared by video conference. Based
on the parties’ motions and oral argument at the hearing, the Court enters the following
Order.

         1. Government Motion for Discovery Pursuant to Federal Rules of Criminal
            Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (ECF No. 16).

         Pursuant to several Rules of Criminal Procedure, the government seeks disclosure
of: documents and tangible objects Mr. Tran intends to introduce as evidence at trial;
reports of scientific examinations and tests made in connection with this case; a written
summary of expert testimony Mr. Tran intends to use as evidence; any alibi defense or
defense based on insanity or public authority; and witness statements he may call at a
hearing or at trial. Mr. Tran does not oppose making disclosures as required by the
Federal Rules of Criminal Procedure. The government’s motion is GRANTED.

         With respect to expert disclosures, the government shall make any expert
disclosures at least four weeks prior to trial. Mr. Tran shall make any expert disclosures
at least three weeks prior to trial.




                                              1
     CASE 0:20-cr-00100-WMW-KMM Document 48 Filed 08/31/20 Page 2 of 3




       2. Defendant’s Pretrial Motion for Discovery and Inspection (ECF No. 34).

       Mr. Tran seeks disclosure of the following materials: any statements by Mr. Tran
in the government’s possession; any oral statements he made that the government intends
to offer at trial; documents and tangible objects; results or reports of physical or mental
examinations, and of scientific tests or experiments; and a copy of Mr. Tran’s criminal
record. The government does not oppose the motion and indicates that it has already
disclosed the materials required by the Federal Rules of Criminal Procedure, as well as
other material not covered by the Rules. Mr. Tran’s motion is GRANTED. Expert
disclosures shall be made in compliance with Paragraph 1 of this Order.

       3. Defendant’s Motion for Brady Material (ECF No. 35); and Defendant’s
          Motion to Compel Production of Giglio Material (ECF No. 37).

       Mr. Tran moves for disclosure of evidence in the government’s possession that is
favorable to the defense pursuant to Brady v. Maryland, 373 U.S. 83 (1963), United
States v. Giglio, 405 U.S. 150 (1972), and their progeny. The government does not
oppose the motions, states that it is aware of its obligations under the relevant case law,
and represents that it will make any disclosures required. Mr. Tran’s motion is
GRANTED.

       4. Defendant’s Pretrial Motion for Government Agents to Retain Rough
          Notes (ECF No. 36).

       Mr. Tran seeks an order requiring all government law enforcement officers and
agents involved in the investigation of this case to retain and preserve any rough notes
taken during their investigation. He further states that “[t]his motion is made for the
Court to determine whether disclosure … is required under Brady v. Maryland, 373 U.S.
83 (1963), or the Jencks Act, 18 U.S.C. § 3500. The government does not oppose the
motion to the extent that Mr. Tran requests rough notes be retained. However, the
government objects to the extent disclosure is requested. Mr. Tran’s motion is
GRANTED IN PART to the extent that it seeks to compel the government to retain any
rough notes. Disclosure is not required by this Order.




                                              2
    CASE 0:20-cr-00100-WMW-KMM Document 48 Filed 08/31/20 Page 3 of 3




       5. Defendant’s Pretrial Motion for Disclosure of Rule 404(b) Evidence (ECF
          No. 38).

       Mr. Tran moves the Court for an Order directing the government to disclose any
“bad act” or “similar course of conduct” evidence it intends to offer at trial through
Federal Rule of Evidence 404(b). The government does not object to making disclosure
as required by Rule 404(b) and proposes that such disclosures be made 14 days prior to
trial. Mr. Tran’s motion is GRANTED. The government shall make the disclosures
required by Federal Rule of Evidence 404(b) at least three weeks prior to trial.

       IT IS SO ORDERED.

Date: August 31, 2020

                                                          s/Katherine Menendez
                                                         Katherine Menendez
                                                         United States Magistrate Judge




                                             3
